PAUL W. PRY, AN INDIVIDUAL
v.
TRAILBLAZER TRANSPORTATION, INC., AND TRANSCON, INC., NOW KNOWN AS US1 INDUSTRIES, INC., J. DOUGLAS MILLER, AN INDIVIDUAL,
v.
TRAILBLAZER TRANSPORTATION, INC., AND TRANSCON, INC., NOW KNOWN AS US1 INDUSTRIES, INC.,
CAM REGIONAL TRANSPORT, INC., AND LAUREL MOUNTAIN LEASING, INC.,
v.
TRAILBLAZER TRANSPORTATION, INC., AND TRANSCON, INC., NOW KNOWN AS US1 INDUSTRIES, INC.,
PETITION OF: TRAILBLAZER TRANSPORTATION, INC., AND TRANSCON, INC., NOW KNOWN AS US1 INDUSTRIES, INC.
Supreme Court of Pennsylvania, Western District.
January 12, 2005.

ORDER
PER CURIAM.
AND NOW, this 12th day of January, 2005, the Petition for Allowance of Appeal is hereby DENIED.